On Petition for Rehearing.
Black, J. —
No question arose under the pleadings as to the effect of a promise, agreement, suggestion, or direction to procure the signature of the appellant’s son to the note in suit.
If it was understood and agreed between the appellee and the appellant that the note was being given and accepted as a security for an indebtedness of the appellant’s son to the appellee, then being contracted upon condition of the procurement of such security, then, whether it was or was not agreed that the son should sign the note, the appellant was entitled to the protection which the rules of law give to a surety, and she would be relieved by a fraudulent concealment as mentioned in our opinion upon the original hearing.
As between her and the payee, she might sustain the relation of surety, and be entitled to be treated as surety, without the procurement of the son’s signature, and without any agreement for its procurement, while, as stated in our former opinion, the mere fact that she was a surety would not release her.
It was a disputed question, to be decided by the jury, whether or not she sustained the relation of surety.
If she was to be treated as a surety, and if there was such fraudulent concealment, then she was not merely entitled to be credited with the amount of the preexisting debt included in the amount of the note, but there could be no recovery against her for any amount.
While the form of the note was a proper matter for the consideration of the jury in determining the question of suretyship, the weight of the evidence should have been left to be determined by the jury.